Citation Nr: 1452905	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2014; a transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and  electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The RO has characterized the issue on appeal as entitlement to service connection for asthma.  The record reflects, however, treatment for COPD.  The Board has recharacterized the issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  The Veteran contends that he has a current respiratory disorder due to his in-service work as a crash firefighter.  The Board observes that the Veteran's service personnel records, to include his DD Form 214, confirm his work in this regard.  

The Veteran claims that his firefighter duties exposed him to flames, superheated air, smoke and fumes.  Also, he testified at his May 2014 hearing that approximately twice per month he underwent drills during which he was required to rush into a simulated plane set on fire for purposes of training.  He reported that he would run into the burning simulator, without a respirator, and pull the dummy out.  During the hearing, the Veteran also reported that approximately one year following his separation from active service he attempted to play a bugle and found that he could no longer play due to trouble breathing into it.  This was the first time he noticed a pulmonary problem.  

In June 2011, the Veteran underwent a VA examination.  The examiner noted the Veteran's report of the initial manifestation of respiratory symptoms as within a few years of the Veteran's separation from active service, and confirmed, based upon examination and diagnostic testing, that the Veteran has COPD.  The examiner went on to opine that the COPD is likely due to smoking.  The examiner did not explain why this is so, and did not discuss the Veteran's in-service experiences or make a determination as to whether his work as a crash firefighter may have, as likely as not, caused any current pulmonary disorder.  Therefore, the Board has determined that another VA medical opinion is required.

Also, in April 2010 and June 2010 statements, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits due to his breathing difficulties.  Since records in the possession of the SSA could be supportive of the Veteran's current claim, further development to obtain those records is in order. 

Finally, the Board recognizes that the paper claims file includes VA outpatient treatment notes dated from December 2009 to May 2011 from the Brockton VA Medical Center (VAMC).  The Veteran's electronic records do not include any more recent records.  Thus, on remand, development to obtain any outstanding, pertinent VA records, to include records since May 2011 from the Brockton VAMC, should be completed.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide all required notice in response to the claim for service connection for pulmonary disability other than asthma.


2.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including VA treatment records dating since May 2011 from the Brockton VAMC, as well as the Veteran's SSA records.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the June 2011 examination, if available.  If the same VA physician is not available, the supplemental opinion should be obtained from another physician with sufficient expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

The physician should identify each pulmonary disorder that has been present during the period of the claim.  With respect to each such disorder, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  In doing so the physician should specifically address the Veteran's in-service duties a crash firefighter, which exposed him to flames, superheated air, smoke and fumes, to include the twice monthly training for such work, which included running into burning simulators without a respirator to pull a dummy out.

The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



